Citation Nr: 1047506	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  04-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel





INTRODUCTION

The Veteran served on active duty from May 1961 to January 1962.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  The claims file was later transferred to the RO in 
Wichita, Kansas.  

In December 2006, the Board determined that there was sufficient 
evidence to reopen the claim for entitlement to service 
connection for a psychiatric disorder and the service connection 
issue was remanded to the RO for additional evidentiary 
development.  In August 2008, the Board again remanded the issue 
of entitlement to service connection for an acquired psychiatric 
disorder to include PTSD for the RO to associate administrative 
decisions and medical records regarding the Veteran's Social 
Security Administration disability benefits.  Most recently, in 
September 2009, the Board again remanded the claim in an attempt 
to obtain any outstanding VA treatment records related to the 
Veteran's psychiatric conditions from the Bay Pines VA Healthcare 
System in Bay Pines, Florida.  The Board is satisfied that the RO 
and AMC have substantially complied with these remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146- 47 (1999).


FINDINGS OF FACT

1.  The Veteran did not serve in combat and his claimed in-
service PTSD stressor has not been corroborated.

2.  The competent medical evidence of record does not support a 
finding that a relationship exists between the Veteran's 
currently diagnosed psychiatric disorders and his military 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2010).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1111, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended), 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In 
the event that a VA notice error occurs regarding the information 
or evidence necessary to substantiate a claim, VA bears the 
burden to show that the error was harmless.  However, the 
appellant bears the burden of showing harm when not notified 
whether the necessary information or evidence is expected to be 
obtained by VA or provided by the appellant.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance of a 
fully compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the RO's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or SSOC, 
is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
February 2007 and January 2009 that fully addressed all four 
notice elements.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Therefore, he was "provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  

With respect to the Dingess requirements, in January 2009, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  

Furthermore, the service connection claim was readjudicated, and 
a supplemental statement of the case was issued in June 2010.  
Consequently, the Board finds that the duty to notify has been 
satisfied.  Therefore, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C.A.. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained service treatment records, VA treatment records since 
1971, private treatment records, and Social Security 
Administration (SSA) records.  The Veteran also submitted written 
statements in support of his claim.  Neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.

Next, specific VA medical opinions pertinent to the issue on 
appeal were obtained in January 2004 and January 2008.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the January 2008 VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of the 
pertinent evidence of record and the statements of the appellant, 
and provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available 
records and medical evidence have been obtained in order to make 
an adequate determination as to this claim.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

A specific VA regulation applies to PTSD claims.  In order for 
service connection to be awarded for PTSD, three elements must be 
present: (1) a current medical diagnosis of PTSD; (2) credible 
supporting evidence that a claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between the 
current PTSD symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2010); see also Moreau v. Brown, 9 Vet. 
App. 389 (1996).

With regard to the second PTSD criterion, the evidence necessary 
to establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2010).  Where a determination 
is made that the veteran did not "engage in combat with the 
enemy," or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau at 395; Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record 
must contain service records or other credible evidence that 
supports and does not contradict the veteran's testimony.  See 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, except as 
provided below, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, at 395-396.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that 
special consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD claims 
based on personal assault, are substantive rules that are the 
equivalent of VA regulations and must be considered.  See also YR 
v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical records, 
military or civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants, and 
copies of personal diaries or journals.  See M21-1, Part III, 
5.14(c)(8).  Also of particular pertinence are the provision of 
subparagraphs (8) and (9) of Section 5.14 which state that 
"[b]ehavior changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor."  The Court in 
Patton stated that such changes in behavior should be examined 
and clinically interpreted to determine whether they constitute 
evidence of "[v]isits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment."

The Board also notes that VA very recently amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amended 38 C.F.R. § 3.304(f), by redesignating 
current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and 
by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or 
psychologist or a psychiatrist or psychologist 
with who VA has contracted; confirms that the 
claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's 
symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual 
or threatened death or serious injury, or a threat 
to the physical integrity of the veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror.  

38 C.F.R. § 3.304(f) as amended 75 Fed. Reg. 39843 
(July 13, 2010).

While effective on July 13, 2010, this final rule applies to an 
application for service connection for PTSD that was appealed to 
the Board before July 12, 2010 but has not been decided by the 
Board as of that date.  However, here, the Veteran's claimed 
stressor does not relate to the fear of hostile military or 
terrorist activity.  Therefore, the above amendment does not 
apply.

With respect to element (1) of 38 C.F.R. § 3.304(f), current 
disability, his April 1998 diagnosis upon admission to Columbia 
West Hills Medical Center in West Hills, California, was 
depression with PTSD from Vietnam.  In addition, a staff 
psychologist from the Dwight D. Eisenhower VA Medical Center in 
Leavenworth, Kansas, also diagnosed the Veteran with PTSD.  
Element (1) is accordingly met.

With respect to element (3), medical nexus, the April 1998 report 
of history and physical examination from Columbia West Hills 
Medical Center indicated that the Veteran suffered from "post 
Vietnam War depression associated with post traumatic stress 
disorder."  Accordingly, element (3) has arguably been 
established.

With respect to critical element (2), combat status or verified 
stressors, the Board initially notes that the record does not 
reflect, and the Veteran does not contend, that the stressor upon 
which he relies is related to combat or POW experiences.  
Although the PTSD diagnosis rendered by the Columbia West Hills 
Medical Center in April 1998 attributed PTSD to the Veteran's 
experiences in Vietnam, a review of his service personnel records 
reveal that he never served overseas.  Any assertion of there 
being stressors that occurred during his purported service in 
Vietnam, to include an alleged history of working with the CIA in 
Laos, is simply not supported by the record.  Thus, the record 
must contain service records or other credible evidence which 
corroborates the reported stressors.    38 C.F.R. § 3.304(f) 
(2010).

The Veteran contends that in May 1961 he was sexually assaulted 
by his drill instructor behind a mess hall at 2 a.m. during Basic 
Training in San Diego, California.  He claims that he never 
reported the incident due to fear of retaliation.  A review of 
the Veteran's service records demonstrates a lack of evidence 
tending to corroborate the Veteran's reported in-service 
stressor.  The Veteran's contemporaneous personnel and service 
treatment records do not indicate any report made by the Veteran 
that he was sexually assaulted or threatened with sexual assault.  
Moreover, although there was a diagnosis of emotional instability 
reaction in service, this condition was stated to have existed 
prior to the Veteran's enlistment and not aggravated by service.  
During the course of his treatment at the U.S. Naval Hospital in 
Great Lakes, Illinois, the Veteran did not ascribe his emotional 
state to a sexual assault.

The Board must determine the credibility and probative value of 
the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1977) (holding that the Board has the duty to assess 
credibility and weight to be given to the evidence).  As a lay 
person, the Veteran is competent to provide evidence of 
observable events, including having been assaulted.  See Savage 
v. Gober, 10 Vet. App. 488, 496 (1997).  The question thus 
becomes one of credibility.

Crucially, aside from the Veteran's recent statements, made in 
connection with the Veteran's claim for monetary benefits from 
the government, the record contains no probative evidence which 
indicates that the Veteran was assaulted in service.  Although 
the Veteran participated in a "Male Survivors of Sexual Abuse 
Group" at the Dwight D. Eisenhower VA Medical Center in 
Leavenworth, Kansas, in November 2006, and later enrolled in the 
"Sexual Trauma Treatment Program" at the Bay Pines VA 
Healthcare System in Bay Pines Florida, his mere participation in 
these programs over 30 years after service and after filing a 
claim for PTSD due to sexual assault does not prove that the in-
service assault occurred.  

The February 2007 notice letter provided to the Veteran 
specifically requested that he identify possible sources of 
information and evidence such as police reports or medical 
treatment records for the assault, and provide supporting 
statements from individuals with whom the incident was discussed 
as well as correspondence sent to close friends or relatives 
relating to the incident.  Other than the records documenting the 
Veteran's participation in sexual trauma treatment programs 
starting in 2006, no such evidence has been submitted or 
identified.  Simply put, the determination as to whether the 
stressor event (assault) occurred hinges on the credibility of 
his personal statements.

The Board has thoroughly reviewed the Veteran's service treatment 
records and found no mention of sexual trauma.  Similarly, his 
service personnel records show that he suffered from an emotional 
instability reaction, but did not relate any such diagnosis to a 
personal assault.  The Board also notes that post-service 
treatment records until 2006 are consistently absent any 
reference to the alleged assault.  Indeed, it is important to 
note that the Veteran has an extensive post-service history of 
psychiatric treatment beginning as early as 1971, and there no 
references a sexual trauma in those records and records from the 
1980s and 1990s.  To the contrary, in 1998, the Veteran reported 
suffering from PTSD as a result of service in Vietnam, despite 
the fact that he had no overseas service.  

The Board places far greater probative value on the pertinently 
negative contemporaneous service department records and early 
psychiatric treatment records than it does on the more recent 
statements of the Veteran.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (noting that contemporaneous evidence has greater 
probative value than history as reported by the veteran); see 
also Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting 
that it was proper to consider the veteran's entire medical 
history, including the lengthy period of absence of complaint 
with respect to the condition he now raised).  Such records are 
more reliable, in the Board's view, than the Veteran's 
unsupported assertion of events over thirty years ago.  See also 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom, 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  The 
record is also rife with inconsistent, manipulative, and 
fabricated statements.  The Veteran has demonstrated a long 
history duplicity.  As discussed in greater detail below, the 
Veteran has exhibited scheming behavior as a child (as recalled 
by his father), during service in an attempt to be released from 
service, and post-service, to include fabricating service in 
Vietnam to support a diagnosis of PTSD in 1998.  Thus, the Board 
simply does not find him to be a credible historian.  The 
Veteran's statements are self-serving and are unsupported by his 
service records.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (stating that VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the evidence).  
Accordingly, the Board finds the Veteran's statements alleging to 
have been sexually assaulted in 1961 to be lacking in credibility 
and probative value.

In short, the Board finds that a preponderance of the evidence is 
against the existence of the purported in-service assault or any 
other in-service stressor. Shedden element (2) has not been met, 
and the Veteran's claim fails on that basis alone.

Accordingly, for reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for PTSD.  
The benefit sought on appeal is therefore denied. 

The Veteran's treatment records indicate that he has been 
variously diagnosed as having other psychiatric disorders in 
addition to PTSD, to include emotional instability reaction, 
bipolar disorder, antisocial personality disorder, depressive 
reaction, chronic anxiety, major depressive disorder, and 
substance-induced mood and psychosis disorder.  During the 
pendency of this appeal, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the appeal of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a 
claim for benefits based on PTSD encompassed benefits based on 
another acquired psychiatric disorder because the evidence 
developed during the processing of the claim indicated that the 
symptoms for which the claimant was seeking VA benefits may have 
been caused by another acquired psychiatric disorder.  As such, 
the possibility of service connection for the other acquired 
psychiatric disorders will now be addressed.

As noted above, in order for service connection to be granted, 
three elements must be present:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  See Shedden, supra.

At the outset, the Board notes that personality disorders are not 
considered  diseases for service connection purposes.  See 38 
C.F.R. § 3.303(c).

With respect to Shedden element (1), current disability, the 
medical evidence indicates that the Veteran has been diagnosed 
with depressive reaction, chronic anxiety, major depressive 
disorder, and substance-induced mood and psychosis disorder.  
Shedden element (1) has therefore been demonstrated.

With respect to Shedden element (2), the Veteran's May 1961 
Report of Medical Examination upon enlistment indicated that he 
was within normal limits psychiatrically, with no personality 
deviation.  However, in October 1961, the Veteran was seen by the 
battalion surgeon who reported that the Veteran had been bothered 
by "little mites in [his] bed that lay eggs" that only he could 
see for 2 to 3 weeks.  The Veteran reported at the time that he 
first saw these "mites" while at home on leave and that his 
father, a physician, informed him that he had a nervous breakdown 
and prescribed him Meprobamate, a minor tranquilizer.  The 
Veteran was referred to the division psychiatrist.  Upon 
examination, there were no other hallucinations or delusions, and 
depressive symptomatology was not present.  It was noted that the 
visual and tactile hallucinations vanished once the Veteran was 
taken off the medication.  A diagnosis was deferred pending 
further observation.  

In November 1961, the Veteran was hospitalized with a duodenal 
ulcer after complaining of epigastric pain and vomiting bloody 
material.  However, in December 1961, he was transferred from the 
Medical Service to the Psychiatric Service after claiming that he 
ingested 20 Seconal sleeping tablets but later admitting to 
ingesting only 5.  The Veteran later admitted that ingestion of 
the sleeping pills and prior vomiting of bloody material were 
both self-induced maneuvers in an attempt to get out of the U.S. 
Marine Corps.  Upon a psychiatric evaluation, the Veteran was 
considered sane and responsible, although he lacked the self 
sufficiency, ability for constructive initiative, and ability to 
relate to authority usually seen in boys of his age group.  He 
was diagnosed with "emotional instability reaction" manifested 
by difficulty in tolerating sustained minimal stress, inability 
to delay immediate gratification, and difficulty in relating to 
authority.  This condition was found to have preexisted 
enlistment and was not aggravated by any condition of the 
service.  He was considered to be fully mentally competent to be 
discharged into his own custody and did not constitute a menace 
to himself or to others.  The Report of the Board of Medical 
Survey found that his emotional instability reaction rendered him 
unsuitable for retention in the U.S. Marine Corps, and he was 
subsequently discharged from service in January 1962.  Aside from 
the Veteran's diagnosed personality disorder, which is not 
considered a disease for service connection purposes, there was 
no evidence of a chronic acquired psychiatric disorder in 
service.  

Post-service treatment records reveal that the Veteran was 
brought to the Illinois Department of Mental Health in May 1970 
by the police after being destructive at his parents' home.  He 
was afforded a psychiatric examination but only diagnosed with 
drug addiction at the time.  He was also admitted to the George 
A. Zeller Zone Mental Health Center in Peoria, Illinois, in May 
1970, at which time it was noted that he had five previous 
admissions to the Peoria State Hospital: two in 1964 and the 
other three in the past 18 months.  Upon his May 1970 admission, 
he was diagnosed with an emotionally unstable personality with 
drug abuse and secondary alcoholism.  He was later transferred to 
the VA hospital in Danville, Illinois, where he was diagnosed 
with drug addiction with some withdrawal symptoms as well as an 
emotionally unstable personality.  It was not until October 1970 
that the Veteran was administered the Minnesota Multiphasic 
Personality Inventory (MMPI) at the VA hospital and diagnosed 
with manic depressive psychosis.  

This is the first recorded symptomatology related to a 
psychiatric diagnosis, coming approximately 8 years after 
discharge.  Although the Veteran's parents indicated in an 
October 1970 interview with the Veteran's VA social worker that 
the Veteran has been treated by six different child psychiatrists 
from age 8 onward and diagnosed with an emotionally unstable 
personality with psychopathic features, this information also 
comes from approximately 8 years after the Veteran's separation 
from service, and there is no contemporaneous evidence of an 
earlier psychiatric diagnosis.  Therefore, the competent evidence 
does not reflect continuity of symptomatology.

	In addition to the absence of documented post-service psychiatric 
symptomatology for several years after service, the evidence 
includes the Veteran's statements asserting continuity of 
symptoms.  The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
	
The Board must analyze the credibility and probative value of the 
evidence, account for the evidence that it finds to be persuasive 
or unpersuasive, and provide the reasons for its rejection of any 
material evidence favorable to the claimant.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").

However, here, the Board does not find the Veteran to be a 
credible historian of his own symptomatology.  The claims file is 
rife with instances where the Veteran has demonstrated his 
willingness and desire to render false statements about his 
health and history for his own personal gain.  In service, the 
Veteran admitted that he induced himself to vomit blood in an 
effort to manipulate the examiners to believe that he suffered 
from an ulcer, which he had hoped would lead to a medical 
discharge.   At an October 1970 interview with the Veteran's VA 
social worker, the Veteran's father indicated that the Veteran 
began lying and cheating from a very early age.  An example was 
given where the Veteran attempted to falsify is report card.  
More recently, at June 1997 VA hospital discharge summary 
diagnosed the Veteran with pathological prevarication, noting 
that he provided VA examiners with inaccurate information 
regarding his military service, his recent history, and a 
presumed 3-year period with the Central Intelligence Agency in 
Laos during the late 1960s.  Furthermore, as discussed above, in 
April 1998, the Veteran falsely informed examiners at the 
Columbia West Hills Medical Center that he served in Vietnam, 
leading them to diagnose him with PTSD due to events in Vietnam.  
He has claimed that he worked a cemetery detail, which is also 
unestablished by the record.  Records also show that the Veteran 
has been diagnosed as having Munchausen syndrome, which is a 
syndrome where the individual gives a false history in an effort 
to obtain medical treatment.  See Dorland's Illustrated Medical 
Dictionary 1635 (28th ed. 1994).

Accordingly, the Board finds the Veteran's statements asserting 
continuity of psychiatric symptomatology since service lack 
credibility and are without probative value.  See, e.g. Madden v. 
Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to 
discount the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Pond v. West, 12 Vet. App. 341 (1999) (although the Board must 
take into consideration a veteran's statements, it may consider 
whether self-interest may be a factor in making such statements). 

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
current psychiatric disorder to active duty, despite his 
contentions to the contrary.    

The Veteran was treated at several medical facilities, both VA 
and private, since 1971.  Significantly, the medical 
professionals have not attributed his diagnosed psychiatric 
disorders to his period of active service.

The Veteran was admitted to the Drug Abuse Treatment and 
Rehabilitation Unit at VA Hospital in Lakewood, Wisconsin, in May 
1973 after his wife left him, at which time it was noted that he 
had numerous admissions to the Drug Unit within the past two 
years.  In 1975, the Veteran was regularly seen at the VA 
outpatient psychiatry clinic, and was diagnosed with depression 
in October 1975.  

An evaluation conducted by the Milwaukee County Mental Health 
Center in October 1975 indicated that the Veteran was very 
emotionally unstable and was at the time undergoing an 
exacerbation of his symptoms, which included anxiety and 
depression.  The Veteran indicated his belief that members of a 
radical group were out to get him.  The examiner noted that there 
were strong indications that the Veteran was manipulative and had 
a need to exaggerate his symptoms, as the examination was 
conducted in context with the Veteran's application for SSA 
disability benefits.

In August 1983, the Veteran was admitted to St. Michael's 
Hospital in Stevens Point, Wisconsin, with complaints of 
abdominal pain.  The examiner diagnosed him with anxiety and 
depressive reaction.  

The Veteran was admitted to the VA hospitals in Iron Mountain, 
Michigan, and Tomah, Wisconsin, between 1983 and 1985, where he 
was diagnosed with and treated for alcohol abuse, alcoholic 
gastritis, bipolar disorder and depression.  

In October 1985, the Veteran was examined at Lutheran Social 
Services of Wisconsin and Upper Michigan in the context of 
another application for SSA disability benefits.  The examiner 
indicated gradual recovery from bipolar disorder with depression 
and noted that the Veteran's history suggested a serious 
predisposition toward alcohol dependency.  

In 1998, the Veteran was admitted to Columbia West Hills Medical 
Center in West Hills, California, with complaints of persistent 
chest pain.  His admission diagnosis included depression with 
PTSD from Vietnam.  As discussed above, the Veteran did not have 
any overseas service.  

In May 1998, the Veteran was evaluated by Dr. M. K. T. Valentine 
in the context of the continued receipt of SSA disability 
benefits.  The Veteran reported being committed to a mental 
hospital by his father at age 19 after having a mental breakdown.  
The examiner diagnosed him with "bipolar disorder, depressed, by 
history" as well as "anti-social personality disorder 
suspected."  

The Veteran was afforded a VA mental disorders examination in 
January 2004, at which time he was diagnosed with polysubstance 
dependency and substance-induced mood and psychosis disorder.  
The examiner noted that, "The veteran came from a troublesome 
family.  He had many conduct problems as a kid and personality 
disorders.  He was a source of concern and difficult management 
from his earliest years and his parents sought psychiatric help 
for him as early as the age of 5.  The father was a physician.  
The veteran had easy access to drugs from his father and his 
mother."  

The examiner stated that the Veteran's in-service problems were 
due to poor personality development, personality disorder, and an 
extensive history of drug and alcohol abuse.  In that regard, she 
opined that the Veteran's emotional instability clearly and 
unmistakably existed prior to his active service.  Reference was 
made to evidence in the record to support this conclusion.  Next, 
the examiner stated that the Veteran's preexisting personality 
disorder was not aggravated by service.  Emphasis was placed on 
her finding that the Veteran only demonstrated symptoms of a 
personality disorder in service and not an acquired psychiatric 
disorder.  She also stated that she believed the course of the 
Veteran's personality disorder would have remained the same 
despite his military experiences because of his childhood and 
family history.

The Veteran was also afforded a VA examination in January 2008, 
at which time he was diagnosed with major depressive disorder and 
alcohol dependence in remission.  The examiner explicitly ruled 
out PTSD and delusional disorder.  The examiner also noted that, 
"He has a long history of psychiatric problems, significantly 
predating his time in the military.  His psychiatric problems 
include both depressive symptomatology as well as many instances 
of somewhat manipulative behavior."  The examiner continued that 
"there is no evidence that would prove that these problems were 
aggravated by his time in the service as they commenced 
approximately a decade before he enlisted in the Marines."  The 
examiner concluded that "although there is clear and convincing 
evidence that the applicant does have major emotional problems, 
there is no concrete evidence that these problems occurred 
because of experiences in the service nor were in any way 
aggravated by his time in the Marines."

The Board notes that a preexisting injury or disease will be 
considered to have been aggravated by service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

To that end, every veteran shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects noted at the time of the examination, 
acceptance and enrollment, or where clear and unmistakable 
evidence demonstrates that the disease or injury existed before 
acceptance and enrollment, and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137. 

The provisions of 38 C.F.R. § 3.304(b) were amended effective May 
4, 2005, see 70 Fed. Reg. 23029 (May 4, 2005), and are now 
consistent with 38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has been 
an induction medical examination during which the disability 
about which the Veteran later complains was not detected.  See 
Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations 
provide expressly that the term "noted" denotes "[o]nly such 
conditions as are recorded in examination reports," 38 C.F.R. § 
3.304(b), and that "[h]istory of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a notation of such conditions."  Id. at (b)(1).  

Here, because a psychiatric disorder was not noted on enlistment, 
the presumption of soundness attaches.  Further, the record is 
silent for clear and unmistakable evidence to demonstrate a 
psychiatric disorder existed before acceptance and enrollment.  
Although the Veteran's parents indicated the existence of a 
psychiatric disorder prior to service in their October 1970 
interview with the Veteran's VA social worker, there are no 
documents prior to the Veteran's service showing a psychiatric 
diagnosis.  Additionally, there is no evidence to show that any 
current psychiatric disorder was aggravated by service.  See 38 
U.S.C.A. §§ 1111, 1137 (2010).  Upon psychiatric evaluation in 
1961, the Veteran was considered sane and responsible, although 
he lacked the self sufficiency, ability for constructive 
initiative, and ability to relate to authority usually seen in 
boys of his age group.  He was diagnosed with "emotional 
instability reaction" manifested by difficulty in tolerating 
sustained minimal stress, inability to delay immediate 
gratification, and difficulty in relating to authority.  He was 
also considered to be fully mentally competent to be discharged 
into his own custody and did not constitute a menace to himself 
or to others.  This diagnosis does not constitute a compensable 
psychiatric disorder for VA service connection purposes.  See 38 
C.F.R. § 3.303(c).

Indeed, the evidence of the record is clearly to the contrary.  
Aside from the Veteran's diagnosed personality disorder, an 
acquired psychiatric disorder was not noted at service 
enlistment, service discharge, or at any time during service.  
Thus, even if were found that the Veteran's psychiatric disorder 
existed prior to service, which is not shown by clear and 
unmistakable evidence, the fact remains that there is simply no 
evidence of an increase in severity during service.

To the contrary, several medical professionals have explicitly 
opined that any disorder that predated service was not aggravated 
by service.  The November 1961 Report of the Board of Medical 
Survey found that his emotional instability reaction preexisted 
enlistment and was not aggravated by any condition of the 
service.  The January 2004 VA examiner discussed this question 
extensively and, in pertinent part, determined emotional 
instability clearly and unmistakably existed prior to his active 
service and was not aggravated by service.  The January 2008 VA 
examiner similarly concluded that "although there is clear and 
convincing evidence that the applicant does have major emotional 
problems, there is no concrete evidence that these problems 
occurred because of experiences in the service nor were they in 
any way significantly aggravated by his time in the Marines."  

Indeed, the evidence of record does not include any medical 
statements attempting to link the Veteran's currently diagnosed 
psychiatric disorders to his seven months of  military service.  
To the extent that the Veteran contends that a medical 
relationship exists between his currently-diagnosed psychiatric 
disorders and his military service, the Board reiterates that it 
does not find the Veteran to be a credible historian.  
Accordingly, the Board finds the Veteran's statements asserting 
in-service incurrence or aggravation lack credibility and are 
without probative value.  See, e.g. Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence); 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration a veteran's statements, it may consider 
whether self-interest may be a factor in making such statements). 

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and continuity 
of symptomatology.  However, as detailed above, there is no 
evidence of an in-service psychiatric disorder, and there is no 
indication of psychiatric symptomatology for several years 
thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) 
(finding that there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent).  Such evidence is lacking in this case.

Accordingly, Shedden element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis as well.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD, is denied.


___________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


